I think the conclusion reached in the majority opinion is correct but I do not agree to that part of the opinion which appears to me to indicate that because the territory is adequately served by railway companies with railway transportation and that it will be injurious to the railway companies for the area to be served with the more modern transportation facilities the elements of public convenience and necessity may not exist to such an extent as to warrant the authorization of the use of the transportation facilities sought to be established.